                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 19-cv-03447-CMA

FELICIA WEBB,

       Plaintiff,

v.

ROBIN GREGORY,

       Defendant.


     ORDER DENYING PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING
       ORDER AND PRELIMINARY INJUNCTION AND DISMISSING ACTION


       This matter is before the Court on Plaintiff Felicia Webb’s Verified Complaint and

Request for a Forthwith Order for a Temporary Restraining Order and Preliminary

Injunction Enjoining Defendants from Holding a Sheriff’s Sale on December 9, 2019;

and Complaint for Declaratory Relief (Doc. # 1). This case arises out of Plaintiff’s

dissatisfaction with a Colorado state court’s judgment in favor of Defendant Robin

Gregory (“Mr. Gregory”) which set aside, as a fraudulent conveyance, a purported

transfer of real property located at 515 Skyline Drive, Ouray, CO 81427. Because the

Rooker-Feldman doctrine prohibits federal district courts from modifying or setting aside

state court judgments, Plaintiff’s Motion is denied, and her action is dismissed.
                                I.       BACKGROUND

       This case concerns real property located at 515 Skyline Drive, Ouray, CO 81427

(the “Property”). (Doc. # 1 at 25.) Although Plaintiff’s Complaint sets forth vague and

conclusory factual allegations, from the pleadings and corresponding exhibits, the Court

gleans the following background relating to the Property.

       On October 18, 2005, David Webb allegedly established the Define Living Trust

(“Define Trust”). (Doc. # 1 at 22.) The instrument governing the Define Trust provides

that David Webb signed as trustee of the Define Trust; and his apparent signature also

appears above the “Grantor” line. (Id.) On April 6, 2007, the Spirit Mountain Trust (“Spirit

Trust”) purportedly transferred the Property to the Define Trust (“April 2007 Transfer”)

through an unrecorded quitclaim deed that was executed between Spirit Trust trustee

Nicholas Webb and Define Trust trustee David Webb (“Quitclaim Deed”). (Id. at 28–29.)

       On March 27, 2012, the Define Trust trustee executed the First Amendment to

the Define Trust (id. at 30), which designated Plaintiff as the sole beneficiary of the

Define Trust, converted the Define Trust from revocable to irrevocable, and added the

following condition:

       At age 25, beneficiary reserves the right to revoke the Trust without cause,
       and may withdraw assets from the trust. In all other respects, the Define
       Living Trust dated October 18, 2005, shall remain in full force and effect.

(Id.) On April 1, 2019, Plaintiff recorded the Quitclaim Deed with the Ouray County Clerk

and Recorder. (Id. at 4, ¶17, 28.)

       Prior to Plaintiff’s recordation of the Quitclaim Deed, Mr. Gregory was a Third-

Party Plaintiff, and David Webb, Nicholas Webb, and Nicholas Webb in his capacity as


                                             2
trustee of Spirit Trust were Third-Party Defendants in a civil case commenced in the

Colorado State District Court for Ouray County (“Colorado State Court”). (Id. at 34–37);

Gregory v. Webb et. al., Case No. 2016CV30012 (Colo. Dist. Ct. 2016) (“Colorado State

Action”). On August 2, 2019, the Colorado State Court entered judgment1 in favor of Mr.

Gregory, and against David Webb, Nicholas Webb, and Nicholas Webb in his capacity

as Spirit Trust trustee, finding that the April 2007 Transfer of the Property was a

fraudulent conveyance. (Doc. # 1 at 34.)

       As permitted under Colorado’s fraudulent conveyance statute, Mr. Gregory

obtained a writ of attachment on the Property on August 14, 2019, pursuant to which he

was authorized to “proceed with the process for a Sheriff’s sale and the Ouray County

Sheriff [was] ordered to and authorized to take [the Property] and commence a Sheriff’s

sale” in accordance with the “statutory procedures to conduct a Sheriff sale of the

[Property.]” (Id. at 36–37.)

       On October 31, November 7, 14, 21, 28, and December 5, 2019, Ouray County

Sheriff Lance P. Fitzgerald published a Sheriff’s Notice of Sale regarding sale of the

Property in the Ouray County Plaindealer. (Id. at 31.) The Notice of Sale provided that

under “the Order and Writ of Attachment entered on August 15, 2019, [he was] ordered

to sell” the Property on December 9, 2019, at 10:00 AM, at the Ouray County Sheriff’s

Office. (Id.) Mr. Gregory’s counsel in the Colorado State Action certified that, on October



1
  Previously, on June 5 and 6, 2019, judgments were entered in favor of Mr. Gregory and
against David Webb, Nicholas Webb, and Nicholas Webb in his capacity as Spirit Trust trustee,
jointly and severally in the amount of $504,878.61, plus interest at the rate of 8% per annum.
(Doc. # 1 at 38.)

                                              3
29, 2019, notice of the Sheriff’s sale of the Property was sent to David Webb, Nicholas

Webb, Nicholas Webb as trustee for Spirit Trust, and David Webb as trustee for Define

Trust. (Id. at 24–27.)

       Plaintiff waited until 8:04 a.m. on December 9, 2019, to file her Verified

Complaint and Request for TRO and Preliminary Injunction. (Id. at 1.) Therein, she

asserts two claims for relief: (1) a temporary restraining order and preliminary injunction

that will enjoin the sale of the Property; and (2) declaratory relief for which this Court will

declare that Mr. Gregory and Park Estates Homeowner’s Association do not have a

legal right to a Sheriff’s sale of the Property, that Plaintiff and the Define Trust own the

Property, and a proclamation of Plaintiff’s rights to the Property under the Define Trust.

(Id. at 7–9.) Plaintiff argues that the Colorado State Court’s numerous errors justify this

relief. For the following reasons, the Court denies Plaintiff’s Motion and dismisses her

action for lack of subject matter jurisdiction.

                              II.       LEGAL STANDARD

A.     PRO SE LITIGANT

       As a preliminary matter, the Court notes that Plaintiff initiated this lawsuit as a pro

se litigant. The Court, therefore, reviews her pleading “liberally and hold[s] [it] to a less

stringent standard than those drafted by attorneys.” Trackwell v. United States, 472

F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). However, a pro se litigant’s

“conclusory allegations without supporting factual averments are insufficient to state a

claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). A court may not assume that a plaintiff can prove facts that have not been


                                                  4
alleged, or that a defendant has violated laws in ways that a plaintiff has not

alleged. Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,

459 U.S. 519, 526 (1983); see also Whitney v. New Mexico, 113 F.3d 1170, 1173–74

(10th Cir. 1997) (a court may not “supply additional factual allegations to round out a

plaintiff’s complaint”); Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991)

(a court may not “construct arguments or theories for the plaintiff in the absence of any

discussion of those issues”). Nor does pro se status entitle a litigant to an application of

different rules. See Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

B.     ROOKER-FELDMAN DOCTRINE

       The Rooker-Feldman2 doctrine prohibits a “federal action that tries to modify or

set aside a state-court judgment because the state proceedings should not have led to

that judgment.” Mayotte v. U.S. Bank Nat’l Assoc., as Trustee, for Structured Asset Inv.

Loan Tr. Mortg. Pass Through Certificates, Series 2006-4 et. al., 880 F.3d 1169, 1174

(10th Cir. 2018) (emphasis in original) (citing Exxon Mobil Corp. v. Saudi Basic Indus.

Corp. [SABIC], 544 U.S. 280, 291 (2005)). Pursuant to the Rooker-Feldman doctrine,

federal district courts are precluded from conducting appellate review of state court

judgments. Exxon Mobil Corp., 544 U.S. at 284 (reasoning that federal district courts

lack the “requisite appellate authority” to “reverse or modify” a state court judgment);

see also Mann v. Boatright, 477 F. 3d 1140, 1146 (10th Cir. 2007) (quoting Bolden v.

City of Topeka, 441 F.3d 1129,1143 (10th Cir. 2006) (“Appellate review—the type of



2
 The doctrine is named for the decisions in District of Columbia Ct. of Appeals v. Feldman, 460
U.S. 463 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

                                               5
judicial action barred by Rooker-Feldman—consists of a review of the proceedings

already conducted by the ‘lower’ tribunal to determine whether it reached its result in

accordance with law.”)). Following the United States Supreme Court’s lead in Exxon

Mobil, the Tenth Circuit recognized that “[t]he essential point is that barred claims are

those ‘complaining of injuries caused by state-court judgments.’” Mayotte, 880 F.3d at

1169 (citing Campbell v. City of Spencer, 682 F.3d 1278, 1280 (10th Cir. 2012) (quoting

Exxon Mobil Corp., 544 U.S. at 284)). “[T]here would be a Rooker-Feldman issue if the

federal suit alleged that a defect in the state proceedings invalidated the state

judgment.” Id. at 1175.

       However, the Rooker-Feldman doctrine “does not deprive a federal court of

jurisdiction to hear a claim just because it could result in a judgment inconsistent with a

state-court judgment.” Id. at 1173. Indeed, seeking “relief that is inconsistent with the

state-court judgment is a different matter, which is the province of preclusion doctrine.”

Id. at 1174–75. Rooker-Feldman bars a plaintiff’s federal-court claim only if “an element

of the claim is that [a prior state-court] judgment was wrongful.” Id. at 1175 (quoting

Campbell, 682 F.3d at 1284). As such, if there is “no need to set aside, or even consider

the validity” of a state court decision for a plaintiff to establish her claim, whether the

state court judgment was wrongful is not an element of that claim. Id. at 1176.

       Additionally, Rooker-Feldman also bars federal district courts from considering

“claims inextricably intertwined with a prior state-court judgment.” Tal v. Hogan, 453

F.3d 1244, 1256 (10th Cir. 2006); see also Dist. of Columbia Ct. of App. v. Feldman,

460 U.S. 462, 483 n.16 (1983). A claim is inextricably intertwined if “the state-court


                                               6
judgment caused, actually and proximately, the injury for which the federal-court plaintiff

seeks redress.” Tal, 453 F.3d at 1256 (emphasis in original) (applying Rooker-Feldman

doctrine to bar plaintiff’s claims for monetary damages against government actors and

private individuals for alleged violations of constitutional rights caused by parties’

compliance with probate court’s orders where claims “would require the district court to

review and reject those judgments” and as such, plaintiff’s “claims [were] inextricably

intertwined with the probate court judgments”).

                                  III.      ANALYSIS

       The Rooker-Feldman doctrine bars the instant action because Plaintiff seeks to

“set aside” the Colorado State Court’s decision. Indeed, Plaintiff’s Complaint and Motion

are replete with references to alleged defects underlying the Colorado State Court’s

decision. Plaintiff alleges:

       •   That the Colorado State Court “failed to understand that a trust cannot be
           represented pro se in court and” erred when it “allowed the case to be tried
           without notice of this fact to David and Nicholas Webb[,]” who were parties to
           the Colorado State Action (Doc. # 1 at ¶ 9);

       •   That the Spirit Trust, with her as the sole beneficiary and as a third party,
           “was not represented properly” in the Colorado State Action and at trial, and
           as such, the “Ouray County District Court erred in allowing this to happen”
           when it allegedly permitted the Spirit Trust trustee to represent the “trusts”
           (Spirit Trust and Define Trust) even though the trustee was not a licensed
           professional attorney (id at ¶ 16);

       •   That throughout the Colorado State Action, neither she nor the Define Trust
           “were served nor brought into the” Colorado State Action “that led to the
           proposed Sheriff’s sale . . . as a party to that action” (id. at ¶¶ 13, 18), and as
           a result, the “State is taking and transferring my property without any notice or
           due process” (id. at ¶ 18);

       •   That it was “nonsensical” for the Colorado State Court to determine that the
           April 2007 Transfer of the Property was “fraudulent” (id. at ¶ 17); and

                                              7
       •   That because the Spirit Trust was not legally represented in the Colorado
           State Action, “counsel for the defendants AND the district court judge knew or
           should have known that proceeding against the [Spirit Trust] without a lawyer
           was improper” (id. at ¶ 23).

These allegations formulate purported “defects in the state proceeding” that supposedly

“invalidate[] the state judgment.” Mayotte, 880 F.3d at 1175. Plaintiff’s “direct attack[s]

on the state court’s judgment” are precisely what is barred under the Rooker-Feldman

doctrine. Id. (quoting Campbell, 682 F.3d at 1284–85). As such, the Court declines to

improperly engage in appellate review of the Colorado State Court judgments.3 Mann,

477 F. 3d at 1146 (quoting Bolden, 441 F.3d at 1143).

       Most importantly, Plaintiff incontrovertibly asserts that the underlying Colorado

State Court judgment and “all subsequent orders which in any way purport to affect the

ownership of the Property must be set aside.” (Id. at ¶ 20 (emphasis added).) But

Rooker-Feldman mandates this Court do no such thing. Mayotte, 880 F.3d at 1174

(“What is prohibited under Rooker-Feldman is a federal action that tries to modify or set

aside a state-court judgment because the state proceedings should not have led to that

judgment.”) (emphasis in original); Erlandson v. Northglenn Mun. Ct., 528 F.3d 785, 789

(10th Cir. 2008) (holding that complaint filed in a federal district court seeking review

and reversal of state-court judgment is properly dismissed under Rooker-Feldman);

Bolden, 441 F.3d at 1145 (illustrating that if a plaintiff “files suit in federal court, seeking

to invalidate the state-court judgment on the ground that the state-court proceedings



3
 The Court observes that Plaintiff is seeking to intervene in the Colorado State Action. (Doc. # 1
at 9, ¶ 39, 14–15.) This is a more appropriate vehicle for which Plaintiff may seek relief from the
Colorado State Court judgments.

                                                8
deprived him of due process or that the judgment was otherwise contrary to federal law,

his suit would be barred by Rooker-Feldman; the suit usurps the Supreme Court’s

exclusive appellate jurisdiction because it seeks to set aside the judgment based on a

review of the prior proceedings”); Brickert v. Deutsche Bank Nat’l Tr. Co., 380 F. Supp.

3d 1127, 1136–37 (D. Colo. 2019) (recognizing principle enunciated in Mayotte and

holding that Rule 120 Order did not constitute a final judgment for purposes of applying

the Rooker-Feldman doctrine); Bishop v., JP Morgan Chase Bank, Nat’l Assoc., Case

No. 17-cv-01188-RM-KLM, 2018 WL 4368614, at *3–4 (D. Colo. Mar. 6, 2018) (applying

Mayotte principle and holding that plaintiff’s unjust enrichment, due process, and equal

protection claims were barred by Rooker-Feldman because those claims arose from

alleged “defects” in Rule 120 proceeding); Carlson v. Town of Mountain Village, Colo.,

Case No. 17-cv-02887-PAB-STV, 2019 WL 1331977, at * 3 (D. Colo. Mar. 25, 2019)

(applying Mayotte principle and holding that plaintiff’s RICO claims were not barred by

Rooker-Feldman because plaintiff did “not request that the [c]ourt vacate her state

convictions”).

       In similar vein, Plaintiff’s claim for declaratory relief requesting this Court to

exclude the Property from “any and all” of the Colorado State Court’s judgments would

require this Court to reverse the State Court’s judgment relating to the fraudulent

conveyance claim. The inability of this Court to furnish such relief was underscored in

Mayotte. 880 F.3d at 1174. In Mayotte, after a plaintiff’s alleged home was sold in a

Colorado Rule of Civil Procedure 120 nonjudicial foreclosure, the plaintiff filed federal

court claims for damages arising from defendant’s misconduct, breach of a promissory


                                               9
note, and to obtain a declaration that she has title to her home. Id. at 1171–72, 1176.

The Tenth Circuit held that plaintiff’s federal court claims were not barred by the

Rooker-Feldman doctrine “because none of the claims . . . challenge[d] the Rule 120

proceedings or [sought] to set aside the Rule 120 ruling” and that the plaintiff could

“prove her claims without any reference to the state-court proceedings.” Id. at 1176.

Indeed, “[a]ll of the facts [the plaintiff] alleged in the [c]omplaint preexisted the Rule 120

proceedings.” Id. “[B]ecause there [was] no need to set aside, or even consider the

validity of, the Rule 120 decision for [the] [p]laintiff to establish her claim,” the Mayotte

court could not “say that ‘an element of the claim’ [was] that the Rule 120 order was

‘wrongful.’” Id. (quoting Campbell, 682 F.3d at 1284).

       However, in this case, Plaintiff seeks reversal of the Colorado State Court

judgment. The Sheriff’s sale is a product of the Colorado State Court’s judgment in favor

of Mr. Gregory on his fraudulent conveyance claim. That judgment invalidated the April

2007 Transfer of the Property. Given Plaintiff’s legion of attacks on the Colorado State

Court’s proceedings and judgments, this Court cannot determine her claims for

declaratory relief4 without referencing the Colorado State Action. Accordingly, Plaintiff’s

second claim for relief is barred under the Rooker-Feldman doctrine.

       The Rooker-Feldman doctrine also bars Plaintiff’s motion for a temporary

restraining order and preliminary injunction because these claims are “inextricably



4
 The Court has questions as to whether Plaintiff has standing to assert any of these claims if
Define Trust owns the Property. However, because Plaintiff is proceeding pro se, her allegations
are liberally construed, and as such, for purposes of standing, the Court accepts Plaintiff’s
allegations that she owns the Property.

                                              10
intertwined with a prior state-court judgment.” Tal, 453 F.3d at 1256. Plaintiff seeks to

enjoin Mr. Gregory and the Ouray County Sheriff’s Department5 “from continuing with a

public sale” of the Property because such a sale would violate Plaintiff’s due process

rights. (Doc. # 1 at 8, ¶ 37, 10.) She alleges that a slew of procedural defects with the

Sheriff’s sale proceedings compromised her due process rights.6 (Id. at ¶¶ 14–15.)

However, a review of the record attached to Plaintiff’s Complaint exudes that the

Colorado State Court’s final judgment “actually and proximately” caused the Sheriff’s

sale, the “injury for which” Plaintiff seeks redress with respect to her first claim. Tal, 453

F.3d at 1256 (emphasis omitted); (Doc. # 1 at 34–37). Indeed, attempting to remedy

Plaintiff’s injuries arising from violation of her due process rights caused by the Sheriff’s

compliance with the Colorado State Court’s Order “would require the district court to

review and reject” the Colorado State Court’s judgments. Tal, 453 F.3d at 1256.

Rooker-Feldman forecloses such action. Id.; see also Bishop, 2018 WL 4368614 at *3–

4. Accordingly, Plaintiff’s request to enjoin the Sheriff’s sale of the Property is also

barred under the Rooker-Feldman doctrine.




5
  The Court notes that Plaintiff failed to name the Ouray County Sheriff’s Department or the
Ouray County Sheriff as a defendant to this action. As such, this Court has no jurisdiction to
issue an order that would be binding upon Ouray County Sheriff’s Department or the Sheriff.
6
  These alleged defects included inadequate notice, failure to hold a requisite hearing, and Mr.
Gregory’s failure to file a motion posting bond and obtain an appraisal. (Doc. # 1 at ¶¶ 14–15.)

                                               11
                               IV.        CONCLUSION

       For the foregoing reasons, it is

       ORDERED that Plaintiff’s Request for a Forthwith Order for a Temporary

Restraining Order and Preliminary Injunction Enjoining Defendants from Holding a

Sheriff’s Sale on December 9, 2019 (Doc. # 1) is DENIED. It is

       FURTHER ORDERED that this case be dismissed in its entirety pursuant to Fed.

R. Civ. P. 12(b)(1).


       DATED: December 12, 2019


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                            12
